Baker, J. This is a suit on a certificate of deposit for $700 to enforce thy personal liability of appellee under the charter of The People’s Bank of Belleville, as a stockholder in said bank. Appellee is the holder of thirty-seven shares of stock, amounting to $3,700, and in his second plea he sets up as a defense, that prior to the commencement of this suit judgments had been recovered against him in favor of creditors of the bank, to an amount equal in the aggregare to the amount of his liability as a stockholder. Appellant replied as to $1,460 of the liability, that these judgments, under an agreement with the judgment creditors, were fully discharged and satisfied by the payment of less, in the aggregate, than the amount of the personal liability, to wit, by the payment, in the aggregate, of $2,240. On demurrer the circuit court held this replication to he bad, and rendered final judgment against appellant for costs. The decision upon the demurrer was in conflict with the decisions of the Supreme Court and of this court. Thompson v. Meisser, 108 Ill. 359; Gauch v. Harrison, 12 Bradwell, 457; Meisser v. Karr, decided at the August term, 1883, of this court, hut not reported. The latter case seems to be on all fours with this; and we there held that where the judgment has been discharged for a less smn than the amount due upon it, then the sum actually paid should be regarded. For the error indicated, the judgment is reversed and the cause remanded. Keversed and remanded.